Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Applicant’s remarks on page 7 through page 13, filed 08/04/2021, with respect to the rejection(s) of claim(s) 1-3, 5-7, 17-19, 21-23, 31-33, 35-40 & 42-44 under Claim Rejections 112(b) and 103 have been fully considered.  Applicant amended claims with “the data gathering request indicates a first attribute of collection indicating a type of wireless connection to establish to send gather data” which raise new issue.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of the 35 USC 103 rejection is made in view of  Othmer and new reference of Zagajac as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 17-19, 21-23, 31-33, 35-40 & 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othmer (20140078304) in view of Mianowski (DE102016113038A1).

receiving, in a processor of the vehicle, a data gathering request from a data agency server, wherein the data gathering request indicates a type of data and a specific location at which to gather the type of data and the data gathering request indicates a first attribute of collection (a server 102 identifies a trigger event, requests vehicles within the area of interest upload their observation data such as videos data with last 5 seconds, wherein the observation data is used to investigate the circumstances of the hit and run, see at least [0018] & [0022]-[0024]+)
gathering, by the processor of the vehicle, the type of data at the specific location; and sending, by the processor of the vehicle, the data via wireless communication (vehicles 104 capture observation data from its surrounding vicinity, and transmit the data via wireless communication, see at least [0023].
Othmer fails to teach the data gathering request indicating a type of wireless communication, transmitting the gathered data to the server using the type of wireless connection.
Mianowski discloses a system which a remote server request vehicles or communication devices transmitting data or metadata.  The data may be processed and transmitted in response to the request by the remote server via WiFi, wherein the WiFi is “a type of wireless communication to establish transmitting the gathered data” (see the description section).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Othmer by including the data gather request indicating a type of wireless communication to establish transmitting the gathered data as taught by Mianowski for increasing the efficiency of communicating the data

With regard to claims 2, 18, 32 & 39, Othmer teaches driving, by the processor of the vehicle, the vehicle from a current location to the specific location in response to receiving the data gathering request (see at least [0018] & [0022]-[0024]+).  

With regard to claims 3, 19, 33 & 40, Othmer teaches that the data gathering request further indicates a second attribute of collection (server can request data relating AMBER, crimes, etc.,, see at least [0028]+).  

With regard to claims 5, 21, 35 & 42, Mianowski teaches the second attribute of collection indicates a sensor to use in gathering the type of data (see the description section).  

With regard to claims 6, 22, 36 & 43, Othmer teaches that the second attribute of collection indicates a time or duration for gathering the type of data (see at least [0030]+).  

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662